DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 29 July 2020.
Claims 1-20 are under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2020, 07 August 2020, and 16 November 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US Publication 2019/0132097) in view of Gao et al. (US Publication 2020/0170018).

With respect to claims 1 and 13, Ma teaches A method for data transmission that is executed by a receiving terminal, the method comprising:
receiving a transport block (TB) that is sent by a transmitting terminal, the TB comprising a plurality of code blocks (CBs); (the transport block comprising a plurality of code blocks, and the code blocks are arranged into one or more code block groups (CBG), receiving end receives the transport block from transmitting end, Paragraph 27)
determining an erroneous CB in the TB, (an error occurred on a code block of a transport block is determined, Paragraph 27) and determining whether each code block group (CBG) comprises the erroneous CB (erroneous code block is associated with CBG, Paragraph 27) 
for each of the CBGs, determining that feedback information corresponding to the CBG is negative acknowledge (NACK) when the CBG comprises the erroneous CB, (Feedback information of a code block group, to which the erroneous code block belongs is determined, feedback information is NACK since retransmission is required for the erroneous code block, paragraph 27) or determining that feedback information corresponding to the CBG is acknowledge (ACK) when the CBG does not comprise erroneous CB; and

sending the feedback information corresponding to each CBG to the transmitting terminal. (Feedback information of a code block group, to which the erroneous code block belongs is transmitted to the transmitting end, paragraph 27)
Ma doesn’t teach determining whether each code block group (CBG) comprises the erroneous CB according to preset affiliation relations of the CBs and the CBGs, wherein any one of the CB is affiliated to m CBGs and m is a preset positive integer in the affiliation relation;
Gao teaches determining whether each code block group (CBG) comprises the erroneous CB according to preset affiliation relations of the CBs and the CBGs, wherein any one of the CB is affiliated to m CBGs and m is a preset positive integer in the affiliation relation; (generates A bits of ACK /NACK feedback information according to each of M CBGs obtained after grouping the one TB in accordance with the preset grouping scheme, paragraph 105) 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Ma by determining whether each code block group (CBG) comprises the erroneous CB according to preset affiliation relations of the CBs and the CBGs as 

With respect to claims 8 and 20, Ma teaches A method for data transmission that is executed by a transmitting terminal, the method comprising:
 sending a transmission block (TB) to a receiving terminal, the TB comprising a plurality of code blocks (CBs); (the transport block comprising a plurality of code blocks, and the code blocks are arranged into one or more code block groups (CBG), receiving end receives the transport block from transmitting end, Paragraph 27)
receiving feedback information corresponding to each code block group (CBG) sent by the receiving terminal; (Feedback information of a code block group, to which the erroneous code block belongs is transmitted to the transmitting end, paragraph 27)

Ma doesn’t teach for each CB comprised in the TB, retransmitting the CB when it is determined according to preset affiliation relations of the CBs and the CBGs that feedback information of all of the CBGs to which the CB is affiliated is negative acknowledge (NACK), wherein any one of the CB is affiliated to m CBGs and m is a preset positive integer in the affiliation relation.
Gao teaches for each CB comprised in the TB, retransmitting the CB when it is determined according to preset affiliation relations of the CBs and the CBGs that feedback information of all of the CBGs to which the CB is affiliated is negative acknowledge (NACK), wherein any one of the CB is affiliated to m CBGs and m is a preset positive integer in the affiliation relation. (generates A bits of 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Ma by determining whether each code block group (CBG) comprises the erroneous CB according to preset affiliation relations of the CBs and the CBGs as taught by Gao. The motivation for combining Ma and Gao is to be able to improve the data transmission efficiency and the resource utilization rate.

Allowable Subject Matter
Claims 2-7, 9-12, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US Publication 2020/0059341) discloses one or more code blocks of a transport block is/are mapped to one or more code block groups according to a service and/or an associated .
Park et al. (US Publication 2020/0036482) discloses transmitting and receiving a signal to and from a base station (BS) by a user equipment (UE) in a wireless communication system.  The method may include receiving, from the BS, a signal composed of at least one code block group (CBG) and transmitting, to the BS, acknowledgement (ACK) information for each CBG, wherein the ACK information includes a plurality of numbers of bit information.
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472